O’SULLIVAN, Acting Chief Judge
(dissenting).
I am unable to agree with my brothers’ disposition of the Statute of Limitations questions involved. The statute, § 10(b) of the Act, Title 29 U.S.C.A. § 160(b) reads in part as follows:
“Provided, That no complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of the charge with the Board * * (Emphasis supplied)
The Board's findings of an 8(a) (3) violation — discrimination in regard to hire — and an 8(a) (5) violation — refusal to bargain — Title 29 U.S.C.A. § 158 (a) (3) and (5), were both “based upon” conduct of respondent which occurred on December 28, 1960. As to the 8(a) (5) violation, no charge was ever made “based upon” such conduct and as to the 8(a) (3) violation, no charge “based upon” such conduct was filed within six months of December 28, 1960.
Relying on N. L. R. B. v. Fant Milling Co., 360 U.S. 301, 79 S.Ct. 1179, 3 L.Ed.2d 1243, the Board found that some charges of unfair labor practice, made-prior to the December 28, 1960 conduct, permitted it to consider this latter conduct under the earlier charges. Therefore, it argued that such earlier charges tolled the running of the Statute of Limitations as to the 8(a) (5) violation. I am unable to follow this reasoning. Neither Fant nor National Licorice Co. v. N. L. R. B., 309 U.S. 350, 60 S.Ct. 569, 84 L.Ed. 799, also relied upon by the Board, had anything to do with the Statute of Limitations. Fant merely held that it was permissible for the Board, in passing upon a charge of unfair labor practices, to consider conduct occurring subsequent to the date of the original charge where the subsequent unfair labor practices are “related to those alleged in the charge” and “grow out of them while the proceeding is pending before the Board.”
*736In the case at bar, the conduct described in the earlier charges was found not to amount to unfair labor practices. In Fant, the conduct described in the ■earlier charges was found to be illegal and that which occurred after the filing ■of the original charge was considered as merely a prolongation of the earlier illegal conduct. I cannot understand how •charges made on September 23, October 20, and December 7, 1960, and found to be groundless can be used to toll the running of the statute against events which had not yet occurred and which were never made the subject of a charge of unfair labor practice. Considering that neither Fant nor National Licorice dealt with a question of limitations, I cannot find them to be pertinent here.
As to the 8(a) (3) violation, under which the Board ordered reinstatement ■of some 38 employees, the unfair labor practice that the complaint was “based upon” was the December 28, 1960 conduct of respondent causing “the bargaining negotiations to reach an impasse.” Such conduct, so held the Board, converted what had been an economic strike into an unfair practice strike. The ■charge which sought the order for reinstatement under 8(a) (3) was not made until September 23, 1961, some nine months after the unfair labor practice ■of December 28, 1960. My brothers hold that the statute did not begin to run on the 8(a) (3) violation until August 3, 1961 when replaced employees were denied reinstatement. Any right to such reinstatement existed only because the unfair labor practice of December 28, 1960 converted the strike into an unfair labor practice strike as of that date. That was the conduct that the September 13, 1961 charge was “based upon.” It was an “unfair labor practice occurring more than six months prior to the filing of the charge with the Board * * § 10(b).
The Board and my brothers follow the case of N. L. R. B. v. Brown & Root, Inc., 203 F.2d 139,146 (C.A.8,1953). While it contains some facts different from the case before us, I recognize the Brown and Root case as contrary to my view. I respectfully disagree with its holding. I prefer the reasoning of Greenville Cotton Oil Co., 92 N.L.R.B. 1033, affirmed sub. nom. American Federation of Grain Millers v. N. L. R. B., 197 F.2d 451 (C.A.5, 1952). In our case there was nothing to prevent the employees’ union, which was quite active in this regard during the strike, to have made a timely charge that respondent’s December 28, 1960 conduct was an unfair labor practice. Such charge would have tolled the statute and would permit a complaint “based upon” it to be issued should respondents thereafter deny reinstatement to strikers replaced after the strike had become an unfair labor practice strike. The majority holding would expose an employer to the sanctions imposed for unfair labor practice no matter how long after their occurrence the offended employees wait to make a charge and seek a remedy. I believe that the language of the United States Supreme Court in Local Lodge No. 1424, International Association of Machinists v. N. L. R. B., 362 U.S. 411, 80 S.Ct. 822, 4 L.Ed.2d 832 supports my view. The court there said:
“[A] finding of violation which is inescapably grounded on events predating the limitations period is directly at odds with the purposes of the § 10(b) proviso.” 362 U.S. 422, 80 S.Ct. 829, 4 L.Ed.2d 832.
I would hold that any charge based on the December 28, 1960 unfair labor practice is barred by § 10(b) of the Act.